Citation Nr: 0903033	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  03-04 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder including anxiety disorder and 
posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty for over 30 years, retiring 
in August 1983.  

This case originally comes before the Board of Veterans' 
Appeals (Board) on appeal from the RO.  

This case was remanded to the RO in May 2007 and has been 
returned for review by the Board.  


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD due 
to a verified or potentially verifiable event of his active 
service.  

2.  The currently demonstrated anxiety disorder is shown as 
likely as not to have its clinical onset during the veteran's 
extensive period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by an anxiety disorder is due to 
disease or injury that was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§§ 5100 et seq.  

Here, the Veterans Claims Assistance Act of 2000 (VCAA) duty 
to notify and assist has been satisfied.  An examination has 
been conducted, notice as to what evidence needed has been 
provided, and there is no indication that there is additional 
evidence or development that should be undertaken.  

Further, the veteran was notified of the type of evidence 
necessary to establish a disability rating and effective date 
for that disability.  Letters of March 2001, April 2005, 
December 2005, March 2006, and July 2007, provided pertinent 
notice and development information.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.  The record includes statements of the 
veteran, service medical records, service personnel records, 
an October 2007 report of the JSRRC, Vet Center clinical 
notes, VA outpatient records, and reports of VA examination.  


Service connection for PTSD

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131.  

In order to establish service connection for PTSD, the 
evidence must demonstrate (1) a current diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV); (2) a link, established by medical evidence, between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  The evidence must show 
that the veteran currently has the disability for which 
benefits are being claimed. 

VA outpatient records show that in March 2001, the veteran 
inquired about information regarding a PTSD program.  He was 
referred to the Vet Center.  He began attending PTSD group 
sessions in May 2001.  In July 2001, an assessment of PTSD 
was recorded in clinical notes.  

Significantly, on subsequent psychiatric and psychological 
evaluations the diagnosis has been consistently anxiety 
disorder.  The veteran underwent an extensive battery of 
psychological testing in April 2003, May 2006, October 2006 
and January 2008.  

On the basis of those findings, the examiners concluded that 
the veteran is not shown be diagnosed with PTSD.  

With regard to element (2), a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, the VA examinations failed to find a current 
diagnosis of PTSD.  As such, no nexus exists between the 
veteran's experiences in service and his current 
symptomatology.  Thus, the veteran's claim fails to establish 
element (2).  

With regard to element (3), credible supporting evidence that 
the claimed in-service stressor occurred, the fact that the 
JSRRC establishes that he was in combat, thus affording him 
the presumption set forth by` 38 C.F.R. § 3.304(f)(1).  
However, even though the veteran's combat status has been 
verified, he currently is not shown to suffer from PTSD.  As 
such, the veteran's claim must be denied.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for PTSD must be 
denied.  38 U.S.C.A §5107.  



Service connection for a chronic acquired psychiatric 
disorder other than PTSD

As referred to above, to establish service connection, there 
must be medical evidence of a current disability, medical or 
lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

In addressing the first element of Hickson/Pond analysis, or 
the existence of a current disability, as noted from above, 
besides PTSD, the veteran has received a psychiatric 
diagnosis of anxiety disorder.  Therefore, this satisfies the 
first element required in Hickson/Pond. 

The problem with the veteran's claim is the second and third 
elements of Hickson/Pond.  The Board notes that the service 
medical records do not show complaints, treatment or 
diagnosis regarding a psychiatric disorder.   

Still further, there is a significant period of time 
subsequent to service discharge before a definitive diagnosis 
regarding a psychiatric disorder is reported.  In fact, the 
earliest evidence documenting a diagnosis of anxiety disorder 
consists of VA examination report dated in April 2003, more 
than 20 years after his service discharge.  

However, the veteran has provide evidence of a continuity of 
symptomatology in the form of his own credible statements 
linking the development of related manifestation to his 
length period of active service.  

Moreover, given the circumstances of this particular case, 
there is no evidence to clearly associate the anxiety to 
other events or incidents that are not related to service.  

Accordingly, as the record is shown to be in relative 
equipoise, the Board concludes that service connection for an 
anxiety disorder is warranted by resolving all reasonable 
doubt in the veteran's favor.  


ORDER

Service connection for a chronic anxiety disorder is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


